Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 24 November 2020 is acknowledged (henceforth, “Response”).  The traversal is on the ground(s) that U.S. 2014/0364569 A1 (“Kito”) is silent re: the usage of a compatibilizer that is a modified elastomer.  This is not found persuasive because the Restriction Requirement expressly cited ¶ 0051 of Kito, which states that the compatibilizer is indeed a modified elastomer having a reactive group.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of Species A1 and Species B1 in the Response is acknowledged.  The traversal is on the ground(s) that Kito is silent re: the usage of a compatibilizer that is a modified elastomer.  This is not found persuasive because the Restriction Requirement expressly cited ¶ 0051 of Kito, which states that the compatibilizer is indeed a modified elastomer having a reactive group.  
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species A2, there being no allowable generic or linking claim.
.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3 and 8-11 are examined on the merits below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the lower board part” in claim 8 lacks antecedent basis.  For prior art rejection below, “the lower board part” of claim 8 is considered to be a lower region that may include both subregions made from the impact resistant resin and subregions made from other materials (n.b. the metes and bounds of the lower board part of claim 8 is not considered to be the same as that of claim 2).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kito.
Considering claim 1, Kito discloses a resin composition comprising a polyolefin, a polyamide, and a compatibilizer (Kito abs. and examples), wherein the compatibilizer is a modified elastomer having a reactive group that reacts with the polyamide resin (id. ¶ 0051).  Kito further discloses that the resin composition exhibits superior rigidity and impact strength (id. abs.), wherein the resin composition may be used to make automotive door panel or trim panels (id. ¶ 0127).  Given that the resulting trim panel would also exhibit superior rigidity and impact strength, such a panel comprising a part made from the resin composition of Kito is considered a reinforcing part.  
As the recitation of “vehicle door trim board” is in the preamble, this recitation  has not been given patentable weight.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  As such, Kito would anticipate the limitations in the body of claim 1.
However, were this not to be considered to be the case (which is not conceded), Examiner notes that given Kito expressly states that the resin composition disclosed therein may be used to form an automotive door trim or door panel (Kito ¶ 0127), this disclosure gives person having ordinary skill in the art both a motivation and expectation of success that a door trim or door panel may be made using the resin composition of Kito.  Kito thus anticipates or renders obvious claim 1.
Considering claim 9, Kito discloses that the resin composition contains an overall continuous phase 1 of polyolefin (specifically polypropylene) and various regions 2 of polyamide dispersed within the continuous phase 1, wherein each region 2 of polyamide further has various subdomains 3 dispersed therein (id. Tables 2 and 3; ¶ 0067-0071 and 0140; and Figs. 1-4).  Continuous phase 1 maps onto the claimed continuous phase (A); regions 2 map onto the claimed dispersed phases (B).  It is further clear that the subdomains 3, which is made of at least polyamide, the compatibilizer, and a reaction product thereof, is located within each region 2.
Considering claim 10, the aforementioned subdomains 3 map onto the claimed fine dispersed phase.
Considering claim 11, Kito discloses that the compatibilizer may be a modified olefin-based thermoplastic elastomer, wherein the olefin may be a copolymer of ethylene id. ¶ 0051-0054, ¶ 0129, and ¶ 0132).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0260382 (“Schoemann”) in view of Kito.
Considering claims 1 and 2, Schoemann discloses a vehicle door trim made with a first polymeric material and a second polymer material, wherein the former is stronger than the latter (Schoemann abs., ¶ 0025, and ¶ 0030-0031).  In particular, Schoemann discloses that after manufacturing, the softer areas are located at the shaded regions of id. Fig. 3, which are noted to be located along the top edge of the trim (viz. an upper board part), at the middle of the trim, and at a lower region of the trim (viz. a lower board part).  are shown to be discrete entities, and that regions constituted of the stronger polymer material (viz. the first polymer material) is located between any two adjacent regions made of the softer second polymer material.  Although Schoemann discloses that the first polymer material should be strong and can be made of, inter alia, polypropylene (id. ¶ 0030), Schoemann does not teach the usage of the resin as required in claim 1.
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    577
    693
    media_image1.png
    Greyscale

Kito teaches a resin composition comprising a polyolefin, a polyamide, and a compatibilizer (Kito abs. and examples), wherein the compatibilizer is a modified elastomer having a reactive group that reacts with the polyamide resin (id. ¶ 0051).  Kito further teaches that the resin composition exhibits superior rigidity and impact strength (id. abs.), wherein the resin composition may be used to make automotive door panel or trim panels (id. ¶ 0127).  Schoemann is analogous, for being directed to vehicular door trim (viz. field of endeavor of the instant application).  Kito is analogous, for being directed to vehicular door trim and for attempting to solve a problem addressed by the instant application (viz. for teaching a strong resin composition used in vehicular door trims).  
Considering claim 8, the limitation “penetrate the vehicle door trim board in a front-back direction” of a vehicle is interpreted to require the reinforcing part to extend contiguously from a front surface of the door trim toward a back surface of the door trim (but does not necessarily need to extend all the way to the back surface of the door trim).  The upper arrow in the annotated Fig. 3 of Schoemann points to an upper harder region mapping onto “the reinforcing part in a band form”, and everything as indicated by the lower arrow in the annotated figure and below maps onto a lower board region.  This lower board region has part(s) made of both a soft material as well as a part made of the harder material (viz. region as indicated by the second, lower arrow), and the region indicated by the second, lower arrow has a band-shape and is almost parallel to the upper harder region.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schoemann and Kito, as applied to claims 1 and 2 above, and further in view of JP 2003/231445 A (referenced below using its machine translation, henceforth “JP ‘445”).
Considering claim 3, Schoemann and Kito as discussed above is silent regarding the usage of a foam material for the softer second polymer component.
As is taught in JP ‘445, it is known in the art of vehicular interior parts to use foam to make a relatively softer component of a vehicular trim (JP ‘445 ¶ 0015 and 0027).  JP ‘445 is analogous, as it is also directed to automotive interior parts.  it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have applied teachings in JP ‘445 re: usage of foam to parts not required to exhibit as much strength, as doing so lowers overall mass (JP ‘445 ¶ 0030).

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/Z. Jim Yang/Primary Examiner, Art Unit 1781